        Case 1:20-cv-02859-JGK-OTW Document 97 Filed 03/02/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
                                                                 :
ALEXIS ALLEN, et al.,
                                                                 :
                                      Plaintiffs,                :   20-cv-2859 (JGK) (OTW)
                                                                 :
                     -against-                                   :            ORDER
                                                                 :
KRUCIAL STAFFING, LLC, et al.,                                   :
                                                                 :
                                      Defendants.                :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         The Court has reviewed the parties’ submissions filed at ECF 91, 92, 93, and 95. The

Court partially resolves Plaintiffs’ motion compel (ECF 91) as follows:

               •    Request 7 is GRANTED IN PART. Defendants must produce March and April

                    2020 communications with media outlets responding to inquiries related to

                    Krucial’s New York deployment. Custodians are limited to the employee(s)

                    whose “fulltime job was to respond to media inquiries in this timeframe” and

                    the independent contractor “hired . . . to assist with media responses.” (ECF 92-

                    2 at 2).

               •    Request 9 is GRANTED IN PART. Defendants must produce all documents and

                    communications responsive to 9(c) and 9(e).

               •    Request 11 is GRANTED IN PART. Defendants must produce all emails between

                    Steven Cooper and Krucial management or employees related to Mr. Cooper’s

                    role in monitoring social media and “group chats,” as defined by the request.

               •    Request 14 is DENIED as overbroad and duplicative of Request 11.
       Case 1:20-cv-02859-JGK-OTW Document 97 Filed 03/02/21 Page 2 of 2




             •   Requests 28 and 29 are GRANTED. The parties are directed to meet and confer

                 regarding search terms and custodians.

             •   Requests 37, 38, and 39 are DENIED as not relevant or proportional.

             •   Requests 5 and 30 are DENIED AS MOOT because Defendants are not

                 withholding documents based on their objections. (ECF 89-2 at 3,9).

        The Court will consider Requests 19 and 43 at the status conference scheduled for this

afternoon, March 2, 2021. For the first 15 minutes of the conference, the parties will be moved

to a private breakout session to meet and confer to limit the scope of these requests before the

Court joins the conference. Requests 19 and 43 are the only requests that will be substantively

addressed at today’s status conference. Counsel are reminded that their failure to cooperate in

discovery and/or their filing of discovery motions that are not “substantially justified” may

result in the Court apportioning reasonable expenses, including attorney’s fees, under Fed. R.

Civ. P. 37(a)(5)((A)-(C)).


        SO ORDERED.



                                                            s/ Ona T. Wang
Dated: March 2, 2021                                                   Ona T. Wang
       New York, New York                                     United States Magistrate Judge
